DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 2/24/2021.  Claims 1-2, 3-6, 8-16, and 21-22 are under consideration.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Taylor (Reg. No. 34,263) on 5/21/2021.
The application has been amended as follows: 
1. (Currently Amended) An optical structure, comprising:
a core having first and second ends, the core including:
a first sidewall between the first and second ends, the first sidewall with a first grating profile defined by a first periodic grating structure, the first grating profile having a first phase shift distributed between the first and second ends; and
a second sidewall opposite the first sidewall, the second sidewall between the first and second ends, the second sidewall with a second grating profile defined by a second periodic grating structure, the second grating profile having a second phase shift distributed between the first and second ends of the core; and
a cladding disposed around the core;
wherein the first grating profile is apodized such that the first periodic grating structure has a non-uniform amplitude between the first and second ends.

7.  Cancelled.
8. (Currently Amended) The optical structure of claim 1 wherein the second grating profile is apodized such that the second periodic grating structure has a non-uniform amplitude between the first and second ends of the core.

1 wherein the first and second periodic grating structures are configured to produce a pi phase shift in an optical signal propagating in the optical structure, such that the optical structure is configured to be a Bragg resonator. 

Allowable Subject Matter
Claims 1-2, 3-6, 8-16, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record do not teach:
An optical structure, comprising:
a core having first and second ends, the core including:
a first sidewall between the first and second ends, the first sidewall with a first grating profile defined by a first periodic grating structure, the first grating profile having a first phase shift distributed between the first and second ends; and
a second sidewall opposite the first sidewall, the second sidewall between the first and second ends, the second sidewall with a second grating profile defined by a second periodic grating structure, the second grating profile having a second phase shift distributed between the first and second ends of the core; and
a cladding disposed around the core;

wherein the first grating profile is apodized such that the first periodic grating structure has a non-uniform amplitude between the first and second ends.

Prior arts to Colburn et al. (US 10,732,351 B2), Hautala et al. (US 10,818,499 B2), and Iazikov et al. (US 10,539,723 B2) teach a grating profile having a first phase shift distributed between the first and second ends, wherein the first grating profile is apodized such that the first periodic grating structure has a non-uniform amplitude between the first and second ends.

Prior art to Ogawa et al. (US 2010/0329608 A1) teaches grating profiles on first and second sidewalls.  However, Ogawa do not teach the first profile having a phase shift and apodized such that the first periodic grating structure has a non-uniform amplitude between the first and second ends.
Claim 10 is allowed for the same reason above.  Claims 2-6, 8-9, 11-16 and 21-22 are dependent on claim 1 and 10, respectively.
Therefore, with no teaching from the prior art and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883